DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 9-19) in the reply filed on 6/2/2022 is acknowledged.  The traversal is on the ground(s) that the amendment to the claims provides unity of invention and overcomes the Tate reference. This is not found persuasive in light of the rejection over Tate below. It is further noted that the common feature between claims groups essentially remains a “guide device comprising one or more members, each member being rotatable on a generally horizontal axis of rotation, the or each member being arranged in use to support at least one of the said strands”. For example, the structure is merely a column or post having multiple rollers mounted thereon to be horizontally rotatable. This feature is common to many similar fence wire installing devices, including Tate as will be evident below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 9, 11, and 15 are objected to because of the following informalities:
Claims 9, 11, 15 each recite “the or each” in multiple instances. As a matter of form, the examiner suggests amending “the or each” to simply recite --each--, as “each” alone will refer equally to single or plural items.
Claims 9 and 15 recites “the said” in multiple instances. As a matter of form, the examiner suggests amending “the said” to simply --the-- or --said--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “one or more support members” in line 2. It is unclear if this refers to the ground-engaged support members of claim 9 or different support members. For examination purposes, this will be interpreted as referring to -- one or more of the guide device members--.
Claim 12 recites “a plurality of support members”. Again, it is unclear to which support members this refers. For examination purposes, this will be interpreted as referring to -- the guide device members--.
Claim 13 recites the limitation "said fence posts" in line 2.  There is insufficient antecedent basis for this limitation in the claim, noting only a single fence post was established in claim 9.
Claim 15 recites “the fence post” in the second-to-last line, whereas plural had previous been established. For examination purposes, this will be interpreted as --each fence post--.
Claim 17 recites “the fence post” in line 3, whereas plural had previous been established. For examination purposes, this will be interpreted as --each fence post--.
Claim 19 recites the limitation "said fence posts" in line 2.  There is insufficient antecedent basis for this limitation in the claim, noting only a single fence post was established in claim 9.
Claim 18 is rejected by virtue of dependency on claim 15.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 18 and 19 each recite  “the method further comprises the step of providing said fence posts having one or more through-holes arranged for in use sliding receipt of a respective strand of wire or cable”.
However, Claim 15 (from which claim 18 depends) recites “said fence posts each having one or more through-holes arranged therein for receipt of a respective strand of wire or cable”, “locating one or more strands in respective through-holes”, and “sliding [the fence posts] lengthwise along the tensioned strand(s)”.
Claim 9 (from which claim 19 depends) recites “causing a fence post having one or more through-holes therein to slide along the raised strand( s ), the or each through-hole being suitable for receipt of a respective strand; such that the fence post slides along said raised strand(s)”.
Thus, it appears that claims 18 and 19 do not substantially further limit the claims from which they depend as they essentially repeat features already established in claims 9 and 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tate (2012/0112149, cited in IDS).
Claim 9: Tate discloses a method of constructing a wire or cable fence (Figs. 1 and 9), the method comprising the sequential steps of: (i) tensioning one or more strands of wire or cable (wires 14 or 30-33 from spools 9-12)  between two upright, ground engaged support members (25 or 61 - see Fig. 9) located at opposing end regions of the strand(s) (any portions of the strands at the posts 25/61 may be designated as “opposing end regions”); (ii) placing a guide device (Fig. 7) in contact with the one or more tensioned strands of wire or cable, the guide device comprising one or more members (rollers 23), each member being rotatable on a generally horizontal axis of rotation (evident from Figs. 1 and 7), the or each member being arranged in use to support at least one of the said strands (see Fig. 1; paragraphs 14 and 83); (iii) moving the guide device in one direction along the strand(s) (i.e. as the vehicle to which it is mounted moves forward and wires are dispensed from the spools) to raise the or each strand to a respective, pre-determined elevation above surrounding ground (the strands are elevated at an angle above the ground by virtue of the guide rollers 23 as the vehicle moves - see Fig. 1); and then (iv) causing a fence post (16, 17, 21) having one or more through-holes therein (paragraph 80 and Fig. 4) to slide along the raised strand(s) (paragraphs 81-83; 86), the or each through-hole being suitable for receipt of a respective strand (as cited above); such that the fence post slides along said raised strand(s) without contacting the surrounding ground (Fig. 1 - the posts do not touch the ground until they are driven into it by the ram 24).
Claim 10: The method further comprising the action of lowering the strand(s) as the guide device moves further in the one direction, after sliding the fence post along the raised strands (the wire would lower by virtue of the shallower angle as the vehicle moves away, or by virtue of the ram 24 driving a post 16 and lowering the wires in that area, after posts have already been slid to the ram 24).
Claim 13: Tate further discloses repeatedly sliding said fence posts (16) along the strand(s) as the guide device is moved in the one direction (i.e. as the vehicle moves forward), so that respective fence posts are arranged spaced apart from one another along the length of the strand(s) (as shown in Figs. 1 and 9; paragraphs 82, 86).
Claim 14: Tate further discloses mounting the guide device on a vehicle (tractor 6), said mounting step being made prior to the step of moving the guide device (the guide device is moved by the vehicle and so would necessarily be mounted to the vehicle prior to being moved in this way).
Claim 19: As cited for claim 9, the method further comprises the step of providing said fence posts (e.g. 16) having one or more through-holes arranged for in use sliding receipt of a respective strand of wire or cable (paragraph 80 and Fig. 4).

Claim 15: Tate discloses a method of constructing a wire or cable fence (Figs. 1 and 9), the method comprising the steps of: calculating a predetermined number of fence posts (e.g. 16) required for the fence (the fence posts are pre-loaded onto the vehicle and threaded through wires, which implies a pre-determination of the required number), said fence posts each having one or more through-holes arranged therein for receipt of a respective strand of wire or cable (paragraph 80 and Fig. 4); aligning the said predetermined number of fence posts side by side (in queue in Fig. 1), by locating one or more strands in respective through-holes (paragraph 80); tensioning the or each strand (wires 14 or 30-33 from spools 9-12) between upright, ground-engaged support members (25 or 61 - see Fig. 9) located at opposing end regions of the strand(s) (any portions of the strands at the posts 25/61 may be designated as “opposing end regions”); and then spacing out the fence posts by sliding them lengthwise along the tensioned strand(s), so as to become upright supports for the fence (as shown in Figs. 1 and 9; paragraphs 82, 86), by the steps of: placing a guide device (Fig. 7) in contact with said one or more strands, the guide device comprising one or more members (rollers 23), each member being rotatable on a generally horizontal axis of rotation (evident from Figs. 1 and 7), the or each member being arranged in use to support at least one of the said strands (see Fig. 1; paragraphs 14 and 83); and moving the guide device in one direction along the strand(s) (as the device drives and wires are dispensed from the spools) to raise the or each strand to a respective, pre-determined elevation above surrounding ground (the strands are elevated at an angle above the ground by virtue of the guide rollers 23 as the vehicle moves - see Fig. 1), such that the fence post slides along the strand(s) without contacting the surrounding ground (Fig. 1 - the posts do not touch the ground until they are driven into it by the ram 24).
Claim 17: the method further comprises the action of lowering the strand(s) as the guide device moves further in the one direction, after sliding the fence post along the raised strand(s) (the wire would lower by virtue of the shallower angle as the vehicle moves away, or by virtue of the ram 24 driving a post 16 and lowering the wires in that area, after posts have already been slid to the ram 24).
Claim 18: As cited for claim 15, the method further comprises the step of providing said fence posts (e.g. 16) having one or more through-holes arranged for in use sliding receipt of a respective strand of wire or cable (paragraph 80 and Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Whistle (U.S. Patent 3,934,655, cited in IDS).
Claim 11: Tate discloses a method substantially as claimed except the step of adjusting the position of one or more support members which are located on the guide device, said adjustment step being made prior to placing the or each support member in contact with a respective strand. However, Whistle teaches a similar wire fence device wherein guide members (rollers) similar to those of Tate are adjusted in position (column 3, lines 40-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the position of one or more support members which are located on the guide device in order to have appropriately set the wire spacing in the final fence (Id.). The specific order of steps is not disclosed, but it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Please note that in the instant application, Applicant has not disclosed any criticality for the claimed step order.
Claim 12: As cited above, the step of adjusting the position of a plurality of support members involves locating them a predetermined distance (vertically spaced) apart from one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FR2681627 teaches a wire fence installing device which carries a roll of mesh or spools of wire at the front end of a tractor, and a roller guide member and stake ram on the tail end of the tractor. A first stake is planted and a first end of the wires stapled thereto, and the tractor advances to unwind wire and eventually plant another stake.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726